Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
Exhibit 10.41
STATE OF GEORGIA,
COUNTY OF MUSCOGEE:
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, made and entered into as of the 1st day of February, 2007,
by and between American Family Life Assurance Company of Columbus, a Nebraska
corporation with its principal place of business in Columbus, Georgia,
corporation, hereinafter referred to as “Corporation,” and TOHRU TONOIKE,
hereinafter referred to as “Employee;”
WITNESSETH THAT:
     WHEREAS, Corporation and Employee desire to enter into an Employment
Agreement and to set forth the terms and conditions of Employee’s employment as
an executive employee by Corporation as its Deputy President of AFLAC Japan;
     NOW, THEREFORE, the parties, for and in consideration of the mutual
covenants and agreements hereinafter contained, do contract and agree as
follows, to-wit:
     1. Purpose and employment. The purpose of this Agreement is to define the
relationship between Corporation as an employer and Employee as an employee and
Deputy President of AFLAC Japan. (This Agreement is further made in
contemplation of Employee becoming President of AFLAC Japan in the future.
Unless modified by the mutual consent of the parties hereto, this Agreement
shall continue to govern the relationship between the parties in all respects.)
     2. Duties. Employee agrees to provide executive management services as
Deputy President of AFLAC Japan (or as President of AFLAC Japan if so
designated) to Corporation and its subsidiaries and affiliates on a full-time
and exclusive basis; provided, however, nothing shall preclude Employee from
engaging in charitable and community affairs or managing his own or his family’s
personal investments.
     3. Performance. Employee agrees to devote all necessary time and his best
efforts in the performance of his duties on behalf of Corporation and its
subsidiaries and affiliates.
     4. Term. The term of employment under this Agreement shall begin
February 1, 2007, and shall continue until December 31, 2010, unless extended or
sooner terminated as hereinafter provided.
     5. Base salary. For all the services rendered by Employee, Corporation
shall pay Employee a base salary of 40 million yen per annum, said salary shall
be payable in accordance with Corporation’s normal payroll procedures. Said
salary shall be further increased to: 50 million per annum effective January 1,
2008; 55 million yen effective January 1, 2009; and 60 million yen effective
January 1, 2010. Thereafter, Employee’s base salary may be increased annually
during any extensions of this Agreement as determined by the Chief Executive
Officer.
     6. Adjustments to base salary. Corporation and Employee may, from time to
time, reflect increases in Employee’s base salary as provided for in Paragraph 5
by entering the change on the “Schedule of Compensation,”

1



--------------------------------------------------------------------------------



 



as shown by the form attached hereto as Exhibit “A” and made a part hereof. If
an increase in compensation is entered on said Schedule and duly signed by the
proper officers of Corporation and by Employee, said entry shall constitute an
amendment to this Employment Agreement as of the date of said entry and shall
supersede the base salary provided for in Paragraph 5 and any other increases in
Employee’s base salary previously entered on said Schedule.
     7. Management Incentive Plan. In addition to the base salary paid to
Employee in accordance with Paragraph 5, Corporation shall, for each calendar
year of Employee’s employment by Corporation, beginning with the calendar year
2007, pay Employee, as performance bonus compensation, an amount determined each
year under Corporation’s current Management Incentive Plan (short-term Incentive
Program) with a target level based on at least 37.5% of base salary in 2007,
42.5% in 2008 and 50% thereafter. Nothing in this paragraph shall preclude
Employee from receiving additional discretionary bonuses approved by the Chief
Executive Officer or the Board.
     8. Special Retirement Benefit. Upon Employee’s termination of employment
with Corporation, Corporation shall within a reasonable period of time after
such termination, pay to employee a one-time, lump-sum special retirement
benefit in recognition of Employee’s service to corporation. This special
retirement benefit shall be equal to 110% of the sum of all amounts actually
paid to employee as performance bonus compensation under corporation’s
Management Incentive Plan for calendar years 2007, 2008, 2009, 2010, as set
forth in Paragraph 7.
     9. Employee benefits. Employee shall be eligible to participate with other
employees of the Corporation in all fringe benefit programs applicable to
employees generally which may be authorized and adopted from time to time by the
Board, including without limitation: a qualified pension plan, a profit sharing
plan, a disability income or sick pay plan, a thrift and savings plan, an
accident and health plan (including medical reimbursement and hospitalization
and major medical benefits), and a group life insurance plan. In addition,
Corporation shall furnish to Employee such other “fringe” or employee benefits
as are provided to key executive employees of Corporation and such additional
employee benefits which the Compensation Committee of the Board shall determine
to be appropriate to Employee’s duties and responsibilities including, without
limitation, reimbursement of legal and accounting expenses incurred by Employee
in connection with the preparation of his employment or other agreements with
Corporation and any expenses for legal, accounting or financial services
incurred by Employee in connection with his employment.
     10. Stock option plans. Employee shall be awarded restricted stock or stock
options to purchase Corporation’s common stock under Corporation’s Equity Award
Plans as determined by the Compensation Committee of the Board of Directors. The
CEO will recommend that grants in the following number of shares be granted to
Employee: upon employment in 2007, 20,000 restricted shares; in 2008, 40,000
stock options. (It should be understood, however, that said options can only be
granted by the Compensation Committee of the Corporation’s Board of Directors,
and that the 2007 grant cannot be made until after employment and during a
“stock trading window” period, in accordance with the Corporation’s policy.)
     11. Working facilities and expenses. Employee shall be provided with an
office, books, periodicals, stenographic and technical help, ground and air
transportation, and such other facilities, equipment, supplies and services
suitable to his position and adequate for the performance of his duties. The
Corporation shall pay Employee’s fees and dues in such social and country clubs,
civic clubs and business societies and associations as shall be appropriate in
facilitating Employee’s job performance and in the best interest of Corporation.
The Corporation shall also pay all appropriate business liability insurance and
any business licenses and fees pertaining to the services rendered by Employee
hereunder.
     Employee is encouraged and is expected, from time to time to incur
reasonable expenses for promoting the business of Corporation, including
expenses for social and civic club memberships and participation, entertainment,
travel and other activities associated with Employee’s duties. The cost of all
such activities shall be the expenses of

2



--------------------------------------------------------------------------------



 



Corporation unless the Compensation Committee of the Board shall determine in
advance that any such expense of Employee should be paid by Employee.
     12. Vacation. Employee shall continue to be entitled to his vacation time
with pay during each calendar year in accordance with Corporation’s vacation
policy for senior executive employees. In addition, Employee shall be entitled
to such holidays as Corporation shall recognize for its employees generally.
     13. Sickness and total disability. Employee’s absence from work because of
sickness or accident (not resulting in Employee becoming “totally disabled,” as
that term is hereinafter defined) shall not result in any adjustment in
Employee’s compensation or other benefits under this Agreement.
     Should Employee become totally disabled as a result of sickness or accident
and unable to adequately perform his regular duties prescribed under this
Agreement, his base salary (which shall continue to be adjusted as provided for
in Paragraph 5), together with incentive bonuses under the Corporation’s
Management Incentive Plan and his participation in Corporation’s employee
benefit programs and retirement plan shall continue without reduction except as
hereinafter provided, during the continuance of such disability of a period not
exceeding the earlier of (1) the end of the term of this Agreement or any
extension hereof or (2) a period of one and one-half (1-1/2) years (547 calendar
days) for each continuous disability. Payments pursuant to this paragraph 13
shall be reduced by any amounts paid to Employee during any such period of
disability from time to time under any disability programs, plans or policies
maintained by Corporation, its subsidiaries or affiliates.
     Should Employee’s total disability continue for a period beyond the end of
the term of this Agreement or in excess of 547 calendar days, this Agreement
shall, at the end of such period which first occurs, be automatically
terminated. If, however, prior to such time, Employee’s total disability shall
have ceased and he shall have resumed the adequate performance of his duties
hereunder, this Agreement shall continue in full force and effect and Employee
shall be entitled to continue his employment hereunder and to receive his full
compensation and other benefits as though he had not been disabled; provided,
however, unless Employee shall adequately perform his duties hereunder for a
continuous period of at least sixty (60) calendar days following a period of
total disability before Employee again becomes totally disabled, he shall not be
entitled to start a new 547-day period under this paragraph, but instead may
only continue under the remaining portion of the original 547-day period of
total disability. In the event Employee shall not adequately perform his duties
hereunder for a continuous period of at least sixty (60) calendar days following
a period of total disability, the running of the original 547-day period shall
cease during the time of Employee’s adequate performance of his duties hereunder
before Employee again becomes totally disabled.
     For the purpose of this Agreement, the term “totally disabled” or “total
disability” shall mean Employee’s inability to adequately perform his executive
and management duties hereunder on account of accident or illness. It is
understood that Employee’s occasional sickness or other incapacity of short
duration may not result in his being or becoming “totally disabled;” however,
such illness or incapacity could constitute Employee’s being or becoming
“totally disabled” if such illness or incapacity is prolonged or recurring.
     14. Termination of employment.
          A. Termination by Corporation. The Corporation’s Chief Executive
Officer may terminate this Agreement, at any time, with or without “good cause”
(“good cause” being hereinafter defined), by giving at least sixty (60) days’
written notice to Employee of its intention to terminate Employee’s employment
without “good cause” or at least five (5) days’ written notice to Employee of
its intention to terminate Employee’s employment for “good cause;” provided,
however, Corporation may, at its election, terminate Employee’s actual
employment (so that Employee no longer renders services on behalf of
Corporation) at any time during said sixty (60) day or five (5) day period; and,

3



--------------------------------------------------------------------------------



 



               (1) In the event such termination is for “good cause,”
Corporation shall be obligated only to:
          (a) pay Employee his base salary as provided for in Paragraph 5 of
this Agreement up to the termination date stated in said written notice;
provided, however, if Corporation does not elect to terminate Employee’s
employment during said five (5) day period, but Employee, after receiving such
notice of termination from Corporation, elects to leave the employ of
Corporation prior to the end of said five (5) day period without the approval of
Corporation, then Corporation shall pay said base salary only up to the date on
which Employee actually terminates his employment;
          (b) pay Employee any performance bonus due Employee under Paragraph 7
of this Agreement for the period ending on the termination date stated in said
written notice or on such earlier date of Employee’s actual termination of his
employment prior to the end of said (5) day period if such termination is
without the approval of Corporation. The amount of said bonus, if any, shall be
calculated on a prorata basis, using the number of days Employee was actually
employed during such period, and the amount so calculated shall be paid to
Employee within a reasonable time after the end of Corporation’s fiscal year in
which written notice of Employee’s termination is given;
          (c) continue to honor all fully vested stock options, subject to the
terms thereof, granted to Employee prior to the termination date stated in said
written notice or prior to such earlier date of Employee’s actual termination of
his employment prior to the end of said five (5) day period if such termination
is without the approval of the Corporation;
          (d) continue to pay all of Employee’s fringe and other employee
benefits as provided for in this Agreement up to the termination date stated in
said written notice or up to such earlier date of Employee’s actual termination
of his employment prior to the end of said five (5) day period if such
termination is without the approval of the Corporation.
          (e) For purposes of this subparagraph (1) and paragraph 19 hereof,
“good cause” shall mean: (i) the willful and deliberate failure of Employee to
substantially perform his executive and management duties hereunder for a
continuous period of more than sixty (60) days for reasons other than Employee’s
sickness, injury or disability; (ii) the willful and deliberate conduct by
Employee which is intended by Employee to cause, and which does in fact result
in substantial injury or damage to Corporation; or (iii) the conviction or plea
of guilty by Employee of a felony crime involving moral turpitude.
               (2) In the event such termination is without “good cause,” as
defined in subparagraph (1)(e) of this paragraph and, if applicable, subject to
the terms of paragraph 19, Corporation shall be obligated to:
          (a) pay employee his base salary as provided for in paragraph 5 of
this Agreement up to the end of the scheduled term of this Agreement;
          (b) pay employee his performance bonus compensation as provided for in
paragraph 7 of this Agreement up to the end of the scheduled term of this
Agreement;
          (c) continue to honor all stock options, subject to the terms thereof,
granted to Employee prior to the termination date stated in said written notice,
all of said options to be or become fully vested as of the termination date
stated in said written notice;
     (d) continue to pay or provide to Employee all of the retirement, health,
life and disability benefits, as are provided for in this Agreement or under any
programs, plans or policies covering Employee at the time of any such

4



--------------------------------------------------------------------------------



 



notice of termination, up to the end of the scheduled term of this Agreement.
          B. Termination by Employee. Employee may terminate this Agreement, at
any time by giving at least sixty (60) days’ written notice to Corporation of
his intention to terminate his employment;
(1) in the event such termination by Employee shall be without “good reason” (as
defined in paragraph 19 hereof) and with a bona fide intent to retire or to work
or engage in a business or activity which is not in competition with Corporation
or any of its subsidiaries or affiliates, Corporation shall be obligated to:
          (a) pay Employee his base salary due him under paragraph 5 of this
Agreement up to the termination date stated in said written notice;
(b) pay Employee any performance bonus compensation due him under paragraph 7 of
this Agreement for the period ending on the termination date stated in said
written notice. The amount of such performance bonus, if any shall be calculated
on a prorata basis, using the number of days Employee was actually employed by
Corporation during such year of termination; and the amount so calculated shall
be paid to Employee within a reasonable time after the end of Corporation’s
fiscal year in which Employee’s notice of termination is given;
(c) continue to honor all stock options, subject to the terms thereof, granted
to Employee which are fully vested prior to the termination date stated in said
written notice.
          (2) In the event such termination by Employee shall be for “good
reason” (as defined in paragraph 18 hereof), the Corporation shall be obligated
to provide Employee with the payments, benefits and rights specified in
subparagraphs A.(2)
(a)-(c) of this paragraph 14 hereof.
          (3) In the event such termination by Employee shall be without “good
reason” (as defined in paragraph 18 hereof) and with the intention or purpose to
work or invest, directly or indirectly, in a business or activity which is in
competition, directly or indirectly, with Corporation or any of its subsidiaries
or affiliates or, irrespective of Employee’s intention at the time of his
termination, if Employee shall violate his covenant not to compete under
paragraph 16 or the requirements of paragraph 17, then Corporation shall not be
obligated to make or provide any further payments or benefits to Employee under
this Agreement except as herein provided in this subparagraph.
(a) Subject to Corporation’s rights under paragraphs 16 and 17, Corporation
shall pay Employee his base salary due him under paragraph 5 of this Agreement
up to the termination date stated in said written notice;
(b) Subject to Corporation’s rights under paragraphs 16 and 17 hereof,
Corporation shall continue to honor all stock options, subject to the terms
thereof, granted to Employee which are fully vested prior to the termination
date stated in said written notice;
          C. Termination while disabled. If Employee is totally disabled at the
time any such notice of termination is given, then notwithstanding the
provisions of this paragraph 14, Corporation shall nevertheless continue to pay
Employee, as his sole compensation hereunder, the compensation and other
benefits for the remaining period of Employee’s total disability as provided for
in paragraph 13 hereinabove. It is understood that in no event shall such
disabled Employee be entitled to compensation under this paragraph 14 in
addition to the continuation of his compensation under paragraph 13.

5



--------------------------------------------------------------------------------



 



          D. Cooperation after notice of termination. Following any such notice
of termination, Employee shall fully cooperate with Corporation in all matters
relating to the winding up of his pending work on behalf of Corporation and the
orderly transfer of any such pending work to other employees of Corporation as
may be designated by the Chief Executive Officer; and to that end, Corporation
shall be entitled to such full-time or part-time services of Employee as
Corporation may reasonably require during all or any part of the sixty (60) day
period following any such notice of termination.
     15. Death of Employee. In the event of Employee’s death during the term of
this agreement or any extension hereof, this Agreement shall terminate
immediately, and Employee’s estate shall be entitled to receive terminal pay in
an amount equal to the amount of Employee’s base salary and any performance
bonus compensation actually paid by Corporation to Employee during the last
thirty-six (36) months of his life, said terminal pay to be paid in thirty-six
(36) equal monthly installments beginning on the first day of the month next
following the month during which Employee’s death occurs. Terminal pay as herein
provided for in this paragraph shall be in addition to amounts otherwise
receivable by Employee or his estate under this or any other agreements with
Corporation or under any employee benefits or retirement plans established by
Corporation and in which Employee is participating at the time of his death. In
addition, Corporation shall honor all stock options, subject to the terms
thereof, granted to Employee prior to his death and Employee or his Estate
shall, if not otherwise vested, become fully vested in said options as of the
date of Employee’s death.
     16. Agreement not to compete.
          It is specifically agreed that, in the event Employee shall
voluntarily terminate his employment without “good reason” (as defined in
Paragraph 19) or be terminated by Corporation for “good cause” (as defined in
Paragraph 14) Employee shall not work for a period of two (2) years from the
date of such termination, as a manager, officer, owner, partner or employee or
render any services as a consultant or advisor or engage or invest, directly or
indirectly, in any activity which is in competition with the business of the
Corporation, its subsidiaries or affiliates within the United States or Japan.
Provided, however it is agreed that Employee may invest in the publicly traded
securities of any corporation, partnership or trust which is in competition with
Corporation so long as such investment does not exceed three percent (3%) of
such securities at any time. It is specifically agreed that if, after Employee’s
termination of employment, Employee engages in any such prohibited activity at
any time during said two year period, Corporation shall, in addition to any
other rights it may have under this contract and applicable law be entitled to
injunctive relief or, if the Corporation shall so elect, (due to the difficulty
of determining damages) be entitled to liquidated damages in the amount of One
Million Dollars ($1,000,000) which Employee agrees to promptly pay to
Corporation upon demand.
     17. Nondisclosure of trade secrets and confidential information.
A. Access. Employee acknowledges that , during the term of his employment
hereunder, he will be privy to (i) certain confidential and proprietary
information of corporation which constitutes trade secrets as defined in the
Georgia Trade Secret Act of 1990 (the “Act”), and (ii) certain other
confidential and proprietary information of Corporation that may not constitute
trade secrets as defined in the Act.
B. Nondisclosure. Employee agrees to not disclose to any third party, without
the prior written consent of Corporation’s Chief Executive Officer or unless
necessary to perform his duties and responsibilities hereunder, the processes,
lists, identify of customers, business plans, marketing plans and techniques,
pricing data, financial data, marketing programs, customer files, financial
institution files, technical expertise, and know how, and other confidential and
proprietary information and trade secrets, whether as defined in the Act or
which may lie beyond it (collectively, the “Property”), which have been or will
be provided to Employee by Corporation and are confidential and proprietary
property of Corporation.

6



--------------------------------------------------------------------------------



 



Employee further agrees not to use any Property to his personal benefit or the
benefit of any such third party. Employee also agrees to return to Corporation
all such Property which is tangible upon the termination of his employment
hereunder. Notwithstanding the foregoing, the Property protected hereunder will
not include any data or information that has been disclosed to the public
(except where such public disclosure has been made by Employee without
authorization), that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. The
restrictions in this Paragraph are in addition to, and not in lieu of, any
rights or remedies Corporation may have available pursuant to applicable law to
prevent the disclosure of trade secrets and proprietary information, with such
laws including but not limited to the Act.
C. Nondisclosure Period. Employee’s obligations under the nondisclosure
provisions in this Paragraph 17: (i) will apply to confidential information that
does not constitute trade secrets during the term of Employee’s employment
hereunder and termination, and (ii) will apply to trade secrets until such
Property no longer constitutes trade secrets.
D. Remedies for Breach. It is specifically agreed that if, at any time during
the term of this Agreement or after the date of Employee’s termination of
employment with Corporation for any reason, Employee shall violate the
provisions of this Paragraph 17, Corporation shall, in addition to any rights it
may have under this Agreement and applicable law, be entitled to liquidated
damages of One Million Dollars ($1,000,000) which Employee agrees to promptly
pay Corporation under demand. It is understood and agreed that Corporation’s
remedies under this Paragraph 17 shall be separate and in addition to the
remedies provided to corporation under Paragraph 16 hereof.
     18. Right to acquire insurance. If Employee shall terminate his employment
hereunder for any reason other than death, he may, at his election, acquire any
insurance policies upon his life owned by the Corporation by giving written
notice of his election to Corporation within ninety (90) days after his
termination of employment. Such policies shall be transferred to the Employee
upon his payment to Corporation of the then interpolated terminal reserve value
of said insurance. In the event any policies transferred to Employee as herein
provided shall not have an interpolated terminal reserve value, then the amount
to be paid by Employee shall be its then fair market value.
     19. Change in control.
          A. In general. In the event there is a Change in Control (as defined
in this paragraph) of Corporation, this Agreement shall, in order to help
eliminate the uncertainties and concerns which may arise at such time, be
automatically extended upon all of the same terms and provisions contained
herein, for an additional period of three (3) years, beginning on the first day
of the month during which such Change in Control shall occur.
          B. Notwithstanding the term of subparagraph A(2) and (B)(2) of
Paragraph 14, and in lieu of the obligations of the Corporation under such
paragraph, if, after a Change in Control Employee’s employment is terminated by
Corporation without “good cause” (as defined in paragraph 14), or is terminated
by Employee for “good reason” (as defined in paragraph 19), any such termination
by Corporation to be made only in accordance with the requirements specified by
paragraph 14 (A), Employee shall be entitled to the following:
                    (1) The Corporation shall pay Employee’s full base salary to
Employee through the date of termination stated in Corporation’s written notice
required pursuant to paragraph 14 (A) hereof (hereinafter in this paragraph the
“Termination Date”) at the rate in effect on the date such notice is given and,
additionally, shall pay Employee all compensation and benefits payable to
Employee under the terms of any compensation or benefit plan, program or
arrangement maintained by the Corporation during such period through the
Termination Date.

7



--------------------------------------------------------------------------------



 



                    (2) The Corporation shall pay Employee all compensation and
benefits due Employee under Corporation’s retirement, insurance and other
compensation or benefit plans, programs of arrangements as such payments become
due. The amount of such compensation and benefits shall be determined under, and
paid in accordance with, Corporation’s retirement, insurance and other
compensation or benefit plans, programs and arrangements.
                    (3) In lieu of any further salary payments to Employee for
periods subsequent to the Termination Date, the Corporation shall pay to
Employee, immediately after the Termination Date, a lump sum severance payment,
in cash, equal to three times the sum of (i) Employee’s annual base salary in
effect immediately prior to the Change in Control and (ii) the higher of the
amount paid to Employee pursuant to the Corporation’s Management Incentive Plan
(or any successor plan thereto) for the year preceding the year in which the
Termination Date occurs or paid in the year preceding the year in which the
Change in Control occurs.
                    (4) The Corporation shall pay to Employee, immediately after
the Termination Date, a lump sum amount, in cash, equal to a prorata portion
(based on the number of days Employee is an employee during the year in which
the Termination Date occurs) of the aggregate value of the maximum annual target
amount of all contingent incentive compensation awards to Employee for all
uncompleted periods under the Corporation’s Management Incentive Plan (or
successor plan thereto).
                    (5) For a thirty-six (36) month period after the termination
date, the Corporation shall provide Employee with life, disability, accident and
health insurance benefits substantially similar to an equal or greater in
economic value than such benefits which Employee is receiving immediately prior
to the Termination Date (without giving effect to any reduction in such benefits
subsequent to a Change in Control which reduction in benefits would constitute
“good reason” as defined in this paragraph). Benefits required to be provided to
Employee pursuant to this subparagraph B(5) shall be reduced to the extent
comparable benefits are actually received by or made available to Employee
without cost during such thirty-six (36) month period and any such benefit
actually received by Employee shall be reported to the Corporation by Employee.
          C. In addition to the payments provided for in subparagraph B of this
paragraph 18, in the event that after a Change in Control Employee’s employment
by the Corporation is terminated by the Corporation without “good cause” or by
Employee for “good reason,” the Corporation shall continue to honor all stock
options granted to Employee (subject to the terms of such options) prior to the
Termination Date, and all stock options granted to Employee prior to the
Termination Date shall become fully vested and exercisable as of the Termination
Date.
          D. Notwithstanding any other provisions of this Agreement in the event
that any payment or benefit received or to be received by Employee in connection
with a Change in Control or the termination of Employee’s employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Corporation, any person whose actions result in a Change in
Control or any person affiliated with the Corporation or such person) (all such
payment and benefits being hereinafter called “Total Payments”) would not be
deductible (in whole or in part) by the Corporation, an affiliate or person
making such payment or providing such benefit as a result of section 280G of the
Internal Revenue Code of 1986 (the “Code”) then, to the extent necessary to make
such portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payment provided by reason of Section 280G of the Code in
such other plan, arrangement or agreement), adjustments in such payments shall
be made as follows: (1) the cash payments provided pursuant to subparagraph B(3)
and B(4) of this paragraph 18 shall first be reduced (if necessary, to zero),
and (2) benefits provided under subparagraph B(5) of this paragraph 19 shall
next be reduced. For purposes of this limitation (i) no portion of the Total
Payments the receipt or enjoyment of which Employee shall have effectively
waived in writing prior to the date of termination of employment shall be taken
into account, (ii) no portion of the Total Payments shall be taken into account
which in the opinion of tax counsel selected by the Corporation’s independent
auditors and reasonably acceptable to

8



--------------------------------------------------------------------------------



 



Employee does not constitute a “parachute payment” within the meaning of
Section 280G(b) (2) of the Code, including by reason of Section 280G(b) (4)
(A) of the Code, (iii) the payments and benefits be reduced only to the extent
necessary so that the Total Payments (other than those referred to in clauses
(i) or (ii) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b) (4) (B) of the Code or
are otherwise not subject to disallowance as deductions, (iv) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Corporation’s independent auditors in
accordance with the principles of Section 280G(d) (3) (4) of the Code. In no
event shall the Corporation’s obligation to continue to honor all stock options
granted to Employee prior to the Termination Date nor the vesting of stock
options in accordance with Paragraph 19(C) hereof be affected by this
Paragraph 19(D).
          E. Definitions.
                    (1) “Beneficial Owner” has the meaning provided in
Rule 13d-3 under the Exchange Act.
                    (2) “Change in Control” means the occurrence of either (a),
(b), (c) or (d), as hereinafter set forth:
          (a) any person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation (not including in the securities
beneficially owned by such person any securities acquired directly from the
Corporation, subsidiaries or its affiliates) representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
          (b) during any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board and any director (other than a
director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in clause (a), (c) or (d) of this
subparagraph) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the members of the Board (or, if Board nominations are not voted on by the
full Board, members of the Board Committee voting on such nominations) then
still in office who either were members of the Board at the beginning of the
period or whose election or nomination for elections was previously so approved,
cease for any reason to constitute a majority of the Board; or
          (c) the shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than (i) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities or
the surviving trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, at least 75% of the combined voting power of
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no person acquires more than 30% of the combined
voting power of the Corporation’s then outstanding securities; or
     (d) the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all the Corporation’s assets.
     (3) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (4) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Section 13(d) and 14(d) of the Exchange
Act; however, a person shall not include (a) the Corporation or any of its
subsidiaries, (b) a trustee or other fiduciary holding securities under an
employee benefit plan of the corporation or any of its subsidiaries, (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or

9



--------------------------------------------------------------------------------



 



(d) a corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.
     (5) “Good reason” shall mean the termination of employment by Employee upon
the occurrence of any one or more of the following events:
          (a) Any breach by Corporation of the terms and conditions of this
Agreement affecting Employee’s salary and bonus compensation, any employee
benefit, stock options or the loss of any of Employee’s titles or positions with
Corporation;
          (b) A significant diminution of Employee’s duties and
responsibilities;
          (c) the assignment to Employee of any duties inconsistent with or
significantly different from his duties and responsibilities existing at the
time of a Change in Control.
          (d) Any purported termination of Employee’s employment by Corporation
other than as permitted by this Agreement;
          (e) The failure of any successor to Corporation to expressly assume
and agree to discharge Corporation’s obligations to Employee under this
Agreement as extended under this paragraph, in form and substance satisfactory
to Employee.
          F. Continuation of compensation and benefits. If Corporation shall
attempt to terminate Employee’s employment at any time after a change in Control
and such termination is in good faith disputed by Employee, Corporation shall
continue to pay Employee all of his compensation and benefits provided for in
this Agreement until the dispute is finally resolved, either by mutual written
agreement or by final judgment, order or decree of a court of competent
jurisdiction.
     20. No requirement to seek employment and no offset. Corporation agrees
that, if Employee’s employment is terminated by Corporation during the term of
this Agreement or by Employee for “good reason” during the term of this
Agreement, Employee is not required to seek other employment or attempt in any
way to reduce the amounts payable to Employee by Corporation pursuant to the
applicable terms of this Agreement; it being understood and agreed that the
amount of any payment or benefit to Employee provided for hereunder shall not be
reduced by any compensation or other benefits earned by Employee as a result of
his employment by another employer or, after a Change in Control, by
Corporation’s attempt to offset any amount claimed to be owed by Employee to
Corporation or otherwise.
     21. Waiver of breach or violation not deemed continuing. The waiver by
either party of a breach or violation of any provision of this Agreement shall
not operate as or be construed to be a waiver of any subsequent breach hereof.
     22. Notices. Any and all notices required or permitted to be given under
this Agreement will be sufficient if furnished in writing, sent by registered or
certified mail to his last known residence in the case of Employee or to its
principal office in Columbus, Georgia, in the case of the Corporation.
     23. Arbitration. Except for any dispute or matter arising after a Change in
Control, as defined in paragraph 18, any dispute arising under this Agreement,
to the maximum extent allowed by applicable law, shall be subject to arbitration
and prior to commencing any court action, the parties agree that they shall
arbitrate all controversies. The arbitration shall be pursuant to the terms of
the Corporation’s Employee Arbitration Program as provided in the Corporation’s
Employee Handbook, the provisions of which are incorporated herein by reference.

10



--------------------------------------------------------------------------------



 



                     /                     . By placing their respective
initials here, Employee and Corporation’s duly authorized representative
expressly acknowledge that each party fully understands and accepts the
foregoing commitment to arbitrate disputes.
     24. Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Georgia.
     25. Paragraph Headings. The paragraph headings contained in this Agreement
are for convenience only and shall in no manner be construed as part of this
Agreement.
     26. Two originals. This Agreement is executed in two (2) originals, each of
which shall be deemed an original and together shall constitute one and the same
Agreement, with one original being delivered to each party hereto.
     IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed
and its seal to be affixed by its duly authorized officers, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party as of the 1st day of February, 2007.
AMERICAN FAMILY LIFE
ASSURANCE COMPANY
OF COLUMBUS (Aflac)

          /s/ Tohru Tonoike   (L.S.)    TOHRU TONOIKE     EMPLOYEE      

                  By:   /s/ Kriss Cloninger, III         KRISS CLONINGER, III   
    EXECUTIVE VICE PRESIDENT and
CHIEF FINANCIAL OFFICER      

                  ATTEST:   /s/ Joey M. Loudermilk         JOEY M. LOUDERMILK   
    CORPORATE SECRETARY     

11